(Slip Opinion)              OCTOBER TERM, 2021                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

ZF AUTOMOTIVE US, INC., ET AL. v. LUXSHARE, LTD.

   CERTIORARI BEFORE JUDGMENT TO THE UNITED STATES
        COURT OF APPEALS FOR THE SIXTH CIRCUIT

     No. 21–401.      Argued March 23, 2022—Decided June 13, 2022*
These consolidated cases involve arbitration proceedings abroad for
  which a party sought discovery in the United States pursuant to 28
  U. S. C. §1782(a)—a provision authorizing a district court to order the
  production of evidence “for use in a proceeding in a foreign or interna-
  tional tribunal.” In the first case, Luxshare, Ltd., a Hong Kong-based
  company, alleges fraud in a sales transaction with ZF Automotive US,
  Inc., a Michigan-based automotive parts manufacturer and subsidiary
  of a German corporation. The sales contract signed by the parties pro-
  vided that all disputes would be resolved by three arbitrators under
  the Arbitration Rules of the German Institution of Arbitration e.V.
  (DIS), a private dispute-resolution organization based in Berlin. To
  prepare for a DIS arbitration against ZF, Luxshare filed an application
  under §1782 in federal court, seeking information from ZF and its of-
  ficers. The District Court granted the request, and ZF moved to quash,
  arguing that the DIS panel was not a “foreign or international tribu-
  nal” under §1782. The District Court denied ZF’s motion. The Sixth
  Circuit denied a stay.
     The second case involves AB bankas SNORAS (Snoras), a failed
  Lithuanian bank declared insolvent and nationalized by Lithuanian
  authorities. The Fund for Protection of Investors’ Rights in Foreign
  States—a Russian corporation assigned the rights of a Russian inves-
  tor in Snoras—initiated a proceeding against Lithuania under a bilat-
  eral investment treaty between Lithuania and Russia, claiming that

——————
  * Together with No. 21–518, AlixPartners, LLP, et al. v. Fund for Pro-
tection of Investors’ Rights in Foreign States, on certiorari to the United
States Court of Appeals for the Second Circuit.
2           ZF AUTOMOTIVE US, INC. v. LUXSHARE, LTD.

                                  Syllabus

    Lithuania expropriated investments. Relevant here, the treaty estab-
    lishes a procedure for resolving “any dispute between one Contracting
    Party and [an] investor of the other Contracting Party concerning” in-
    vestments in the first Contracting Party’s territory, and offers parties
    four options for dispute resolution. App. to Pet. for Cert. in No. 21–
    518, pp. 64a–65a. The Fund chose an ad hoc arbitration in accordance
    with Arbitration Rules of the United Nations Commission on Interna-
    tional Trade Law, with each party selecting one arbitrator and those
    two choosing a third. After initiating arbitration, the Fund filed a
    §1782 application in federal court, seeking information from Simon
    Freakley, who was appointed as a temporary administrator of Snoras,
    and AlixPartners, LLP, a New York-based consulting firm where
    Freakley serves as CEO. AlixPartners resisted discovery, arguing that
    the ad hoc arbitration panel was not a “foreign or international tribu-
    nal” under §1782 but instead a private adjudicative body. The District
    Court rejected that argument and granted the Fund’s discovery re-
    quest. The Second Circuit affirmed.
Held: Only a governmental or intergovernmental adjudicative body con-
 stitutes a “foreign or international tribunal” under 28 U. S. C. §1782,
 and the bodies at issue in these cases do not qualify. Pp. 5–17.
    (a) Section 1782(a) provides that a district court may order discovery
 “for use in a proceeding in a foreign or international tribunal.” Stand-
 ing alone, the word “tribunal” can be used either as a synonym for
 “court,” in which case it carries a distinctively governmental flavor, or
 more broadly to refer to any adjudicatory body. While a prior version
 of §1782 covered “any judicial proceeding” in “any court in a foreign
 country,” §1782 (1958 ed.), Congress later expanded the provision to
 cover proceedings in a “foreign or international tribunal.” That shift
 created “ ‘the possibility of U. S. judicial assistance in connection with
 administrative and quasi-judicial proceedings abroad.’ ” Intel Corp. v.
 Advanced Micro Devices, Inc., 542 U. S. 241, 258 (alterations omitted).
 But while a “tribunal” thus need not be a formal “court,” read in con-
 text—with “tribunal” attached to the modifiers “foreign or interna-
 tional”—§1782’s phrase is best understood to refer to an adjudicative
 body that exercises governmental authority.
    “Foreign tribunal” more naturally refers to a tribunal belonging to a
 foreign nation than to a tribunal that is simply located in a foreign
 nation. And for a tribunal to belong to a foreign nation, the tribunal
 must possess sovereign authority conferred by that nation. This read-
 ing of “foreign tribunal” is reinforced by the statutory defaults for dis-
 covery procedure under §1782, which permit district courts to pre-
 scribe the practice and procedure, “which may be in whole or part the
 practice and procedure of the foreign country or the international tri-
 bunal.” §1782(a) (emphasis added). The statute thus presumes that
                    Cite as: 596 U. S. ____ (2022)                        3

                                Syllabus

a “foreign tribunal” follows “the practice and procedure of the foreign
country.” That the default discovery procedures for a “foreign tribu-
nal” are governmental suggests that the body is governmental too.
   Similarly, an “international tribunal” is best understood as one that
involves or is of two or more nations, meaning that those nations have
imbued the tribunal with official power to adjudicate disputes. So un-
derstood, a “foreign tribunal” is a tribunal imbued with governmental
authority by one nation, and an “international tribunal” is a tribunal
imbued with governmental authority by multiple nations. Pp. 5–9.
   (b) Section 1782’s focus on governmental and intergovernmental tri-
bunals is confirmed by both the statute’s history and a comparison to
the Federal Arbitration Act. From 1855 until 1964, §1782 and its an-
tecedents covered assistance only to foreign “courts.” Congress estab-
lished the Commission on International Rules of Judicial Procedure,
see §§1–2, 72 Stat. 1743, and charged the Commission with improving
the process of judicial assistance, specifying that the “assistance and
cooperation” was “between the United States and foreign countries” and
that “the rendering of assistance to foreign courts and quasi-judicial
agencies” should be improved. Ibid. (emphasis added). In 1964, Con-
gress adopted the Commission’s proposed legislation, which became
the modern version of §1782. Interpreting §1782 to reach only bodies
exercising governmental authority is consistent with Congress’ charge
to the Commission. The animating purpose of §1782 is comity: Per-
mitting federal courts to assist foreign and international governmental
bodies promotes respect for foreign governments and encourages re-
ciprocal assistance. It is difficult to see how enlisting district courts to
help private bodies adjudicating purely private disputes abroad would
serve that end.
   Extending §1782 to include private bodies would also be in signifi-
cant tension with the FAA, which governs domestic arbitration, be-
cause §1782 permits much broader discovery than the FAA allows. In-
terpreting §1782 to reach private arbitration would therefore create a
notable mismatch between foreign and domestic arbitration. Pp. 9–
11.
   (c) The adjudicative bodies in these cases are not governmental or
intergovernmental tribunals that fall within §1782. The dispute be-
tween Luxshare and ZF involves private parties that agreed in a pri-
vate contract that DIS, a private dispute-resolution organization,
would arbitrate any disputes between them. No government is in-
volved in creating the DIS panel or prescribing its procedures. Con-
trary to Luxshare’s suggestion, a commercial arbitral panel like the
DIS panel does not qualify as governmental simply because the law of
the country in which it would sit (here, Germany) governs some as-
pects of arbitration and courts play a role in enforcing arbitration
4           ZF AUTOMOTIVE US, INC. v. LUXSHARE, LTD.

                                  Syllabus

    agreements.
       The ad hoc arbitration panel at issue in the Fund’s dispute with
    Lithuania presents a harder question. A sovereign is on one side of
    the dispute, and the option to arbitrate is contained in an international
    treaty rather than a private contract. Yet neither Lithuania’s presence
    nor the treaty’s existence is dispositive, because Russia and Lithuania
    are free to structure investor-state dispute resolution as they see fit.
    What matters is whether the two nations intended to confer govern-
    mental authority on an ad hoc panel formed pursuant to the treaty.
    See BG Group plc v. Republic of Argentina, 572 U. S. 25, 37. The treaty
    offers a choice of four forums to resolve disputes. The inclusion of
    courts as one option for dispute resolution reflects Russia and Lithua-
    nia’s intent to give investors the choice of bringing their disputes be-
    fore a pre-existing governmental body. By contrast, the ad hoc arbi-
    tration panel is not a pre-existing body, but one formed for the purpose
    of adjudicating investor-state disputes. Nothing in the treaty reflects
    Russia and Lithuania’s intent that an ad hoc panel exercise govern-
    mental authority. The ad hoc panel has authority because Lithuania
    and the Fund consented to the arbitration, not because Russia and
    Lithuania clothed the panel with governmental authority. Any simi-
    larities between the ad hoc arbitration panel and other adjudicatory
    bodies from the past are not dispositive. For purposes of §1782, the
    inquiry is whether the features of the adjudicatory body and other ev-
    idence establish the intent of the relevant nations to imbue the body
    in question with governmental authority. Pp. 11–16.
No. 21–401, reversed; No. 21–518, 5 F. 4th 216, reversed.

    BARRETT, J., delivered the opinion for a unanimous Court.
                        Cite as: 596 U. S. ____ (2022)                                 1

                              Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash-
     ington, D. C. 20543, of any typographical or other formal errors, in order that
     corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                    _________________

                            Nos. 21–401 and 21–518
                                    _________________


   ZF AUTOMOTIVE US, INC., ET AL., PETITIONERS
21–401                v.
               LUXSHARE, LTD.
ON WRIT OF CERTIORARI BEFORE JUDGMENT TO THE UNITED
    STATES COURT OF APPEALS FOR THE SIXTH CIRCUIT



     ALIXPARTNERS, LLP, ET AL., PETITIONERS
21–518                v.
   THE FUND FOR PROTECTION OF INVESTORS’
          RIGHTS IN FOREIGN STATES
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
           APPEALS FOR THE SECOND CIRCUIT
                                  [June 13, 2022]

   JUSTICE BARRETT delivered the opinion of the Court.
   Congress has long allowed federal courts to assist foreign
or international adjudicative bodies in evidence gathering.
The current statute, 28 U. S. C. §1782, permits district
courts to order testimony or the production of evidence “for
use in a proceeding in a foreign or international tribunal.”
These consolidated cases require us to decide whether pri-
vate adjudicatory bodies count as “foreign or international
tribunals.” They do not. The statute reaches only govern-
mental or intergovernmental adjudicative bodies, and nei-
ther of the arbitral panels involved in these cases fits that
bill.
2        ZF AUTOMOTIVE US, INC. v. LUXSHARE, LTD.

                      Opinion of the Court

                              I
   Both cases before us involve a party seeking discovery in
the United States for use in arbitration proceedings abroad.
In both, the party seeking discovery invoked §1782, which
permits a district court to order the production of certain
evidence “for use in a proceeding in a foreign or interna-
tional tribunal.” And in both, the party resisting discovery
argued that the arbitral panel at issue did not qualify as a
“foreign or international tribunal” under the statute.
   But while these cases present the same threshold legal
question, their factual contexts differ. We discuss each in
turn.
                               A
   The first case involves an allegation of fraud in a business
deal gone sour. ZF Automotive US, Inc., a Michigan-based
automotive parts manufacturer and subsidiary of a German
corporation, sold two business units to Luxshare, Ltd., a
Hong Kong-based company, for almost a billion dollars.
Luxshare claims that after the deal was done, it discovered
that ZF had concealed information about the business
units. As a result, Luxshare says, it overpaid by hundreds
of millions of dollars.
   In the contract governing the sale, the parties had agreed
that all disputes would be “exclusively and finally settled
by three (3) arbitrators in accordance with the Arbitration
Rules of the German Institution of Arbitration e.V. (DIS).”
App. in No. 21–401, p. 93. DIS is a private dispute-resolu-
tion organization based in Berlin. The agreement, which is
governed by German law, provides that arbitration take
place in Munich and that the arbitration panel be formed
by Luxshare and ZF each choosing one arbitrator and those
two arbitrators choosing a third.
   With an eye toward initiating a DIS arbitration against
ZF, Luxshare filed an ex parte application under §1782 in
                 Cite as: 596 U. S. ____ (2022)            3

                     Opinion of the Court

the U. S. District Court for the Eastern District of Michi-
gan, seeking information from ZF and two of its senior of-
ficers. (Section 1782 allows a party to obtain discovery even
in advance of a proceeding. See Intel Corp. v. Advanced Mi-
cro Devices, Inc., 542 U. S. 241, 259 (2004).) The District
Court granted the request, and Luxshare served subpoenas
on ZF and the officers.
   ZF moved to quash the subpoenas, arguing (among other
things) that the DIS panel was not a “foreign or interna-
tional tribunal” under §1782. As ZF acknowledged, how-
ever, Circuit precedent foreclosed that argument. See Ab-
dul Latif Jameel Transp. Co. v. FedEx Corp., 939 F. 3d 710
(CA6 2019). The District Court ordered ZF to produce doc-
uments and an officer to sit for a deposition, and the Sixth
Circuit denied ZF’s request for a stay.
   We granted a stay and certiorari before judgment to re-
solve a split among the Courts of Appeals over whether the
phrase “foreign or international tribunal” in §1782 includes
private arbitral panels. Compare Servotronics, Inc. v. Boe-
ing Co., 954 F. 3d 209 (CA4 2020); Abdul Latif, 939 F. 3d
710, with National Broadcasting Co. v. Bear Stearns & Co.,
165 F. 3d 184 (CA2 1999); Republic of Kazakhstan v.
Biedermann Int’l, 168 F. 3d 880 (CA5 1999); Servotronics,
Inc. v. Rolls-Royce PLC, 975 F. 3d 689 (CA7 2020).
                             B
  The second case began with a dispute between Lithuania
and a disappointed Russian investor in AB bankas
SNORAS (Snoras), a failed Lithuanian bank. After finding
Snoras unable to meet its obligations, Lithuania’s central
bank nationalized it and appointed Simon Freakley, cur-
rently the CEO of a New York-based consulting firm called
AlixPartners, LLP, as a temporary administrator. After
Freakley issued a report on Snoras’ financial status, Lithu-
anian authorities commenced bankruptcy proceedings and
4        ZF AUTOMOTIVE US, INC. v. LUXSHARE, LTD.

                      Opinion of the Court

declared Snoras insolvent. The Fund for Protection of In-
vestors’ Rights in Foreign States—a Russian corporation
and the assignee of the Russian investor—claims that Lith-
uania expropriated certain investments from Snoras along
the way.
   The Fund initiated a proceeding against Lithuania under
a bilateral investment treaty between Lithuania and Rus-
sia (titled “Agreement Between the Government of the Rus-
sian Federation and the Government of the Republic of
Lithuania on the Promotion and Reciprocal Protection of
the Investments”). App. to Pet. for Cert. in No. 21–518, p.
56a. The treaty seeks to promote “favourable conditions for
investments made by investors of one Contracting Party in
the territory of the other Contracting Party.” Ibid.
   Relevant here, the treaty addresses the procedure for re-
solving “any dispute between one Contracting Party and
[an] investor of the other Contracting Party concerning” in-
vestments in the first Contracting Party’s territory. Id., at
64a. It provides that if the parties cannot resolve their dis-
pute within six months, “the dispute, at the request of ei-
ther party and at the choice of an investor, shall be submit-
ted to” one of four specified forums. Id., at 64a–65a. The
Fund chose “an ad hoc arbitration in accordance with Arbi-
tration Rules of the United Nations Commission on Inter-
national Trade Law (UNCITRAL),” with each party select-
ing one arbitrator and those two choosing a third. Id., at
65a; App. in No. 21–518, p. 159a. Under the treaty, “[t]he
arbitral decision shall be final and binding on both parties
of the dispute.” App. to Pet. for Cert. in No. 21–518, at 65a.
   After initiating arbitration, but before the selection of ar-
bitrators, the Fund filed a §1782 application in the U. S.
District Court for the Southern District of New York, seek-
ing information from Freakley and AlixPartners about
Freakley’s role as temporary administrator of Snoras.
AlixPartners resisted discovery, arguing that the ad hoc ar-
bitration panel was not a “foreign or international tribunal”
                 Cite as: 596 U. S. ____ (2022)             5

                     Opinion of the Court

under §1782 but instead a private adjudicative body. The
District Court rejected that argument and granted the
Fund’s discovery request.
   The Second Circuit affirmed. Unlike the Sixth Circuit,
the Second Circuit had previously held that a private arbi-
tration panel does not constitute a “foreign or international
tribunal” under §1782. See National Broadcasting Co., 165
F. 3d 184. But it still had to decide how to classify the
ad hoc panel that would adjudicate the dispute between the
Fund and Lithuania. After employing a multifactor test to
determine “ ‘whether the body in question possesses the
functional attributes most commonly associated with pri-
vate arbitration,’ ” it concluded that the ad hoc panel was
“foreign or international” rather than private. 5 F. 4th 216,
225, 228 (2021).
   We granted certiorari and consolidated the two cases.
595 U. S. ___ (2021).
                               II
  We begin with the question whether the phrase “foreign
or international tribunal” in §1782 includes private adjudi-
cative bodies or only governmental or intergovernmental
bodies. If the former, all agree that §1782 permits discovery
to proceed in both cases. If the latter, we must determine
whether the arbitral panels in these cases qualify as gov-
ernmental or intergovernmental bodies.
                               A
  Section 1782(a) provides:
      “The district court of the district in which a person
    resides or is found may order him to give his testimony
    or statement or to produce a document or other thing
    for use in a proceeding in a foreign or international tri-
    bunal, including criminal investigations conducted be-
    fore formal accusation.”
6         ZF AUTOMOTIVE US, INC. v. LUXSHARE, LTD.

                         Opinion of the Court

The key phrase for purposes of this case is “foreign or inter-
national tribunal.”
    Standing alone, the word “tribunal” casts little light on
the question. It can be used as a synonym for “court,” in
which case it carries a distinctively governmental flavor.
See, e.g., Black’s Law Dictionary 1677 (4th ed. rev. 1968)
(“[t]he seat of a judge” or “a judicial court; the jurisdiction
which the judges exercise”). But it can also be used more
broadly to refer to any adjudicatory body. See, e.g., Ameri-
can Heritage Dictionary 1369 (1969) (“[a]nything having
the power of determining or judging”). Here, statutory his-
tory indicates that Congress used “tribunal” in the broader
sense. A prior version of §1782 covered “any judicial pro-
ceeding” in “any court in a foreign country,” 28 U. S. C.
§1782 (1958 ed.), but in 1964, Congress expanded the pro-
vision to cover proceedings in a “foreign or international tri-
bunal.” As we have previously observed, that shift created
“ ‘the possibility of U. S. judicial assistance in connection
with administrative and quasi-judicial proceedings
abroad.’ ” Intel, 542 U. S., at 258 (alterations omitted). So
a §1782 “tribunal” need not be a formal “court,” and the
broad meaning of “tribunal” does not itself exclude private
adjudicatory bodies.1 If we had nothing but this single word
to go on, there would be a good case for including private
arbitral panels.

——————
  1 Luxshare argues that commercial arbitral panels are §1782 tribunals

because they “fit comfortably” under the “quasi-judicial paradigm” from
our decision in Intel. Brief for Respondent in No. 21–401, p. 19. There,
we recognized that the body at issue, the Commission of the European
Communities, was a §1782 tribunal in part because it was a “first-in-
stance decisionmaker” that rendered dispositive rulings reviewable in
court. 542 U. S., at 254–255, 258. But we did not purport to establish a
test for what counts as a foreign or international tribunal. The issue
before us now—whether a private arbitral body qualifies as a “foreign or
international tribunal”—was not before us in Intel. No one there dis-
puted that the body at issue exercised governmental authority.
                     Cite as: 596 U. S. ____ (2022)                    7

                          Opinion of the Court

   This is where context comes in. “Tribunal” does not stand
alone—it belongs to the phrase “foreign or international tri-
bunal.” And attached to these modifiers, “tribunal” is best
understood as an adjudicative body that exercises govern-
mental authority.2 Cf. FCC v. AT&T Inc., 562 U. S. 397,
406 (2011) (“[T]wo words together may assume a more par-
ticular meaning than those words in isolation”).
   Take “foreign tribunal” first. Congress could have used
“foreign” in one of two ways here. It could mean something
like “[b]elonging to another nation or country,” which would
support reading “foreign tribunal” as a governmental body.
Black’s Law Dictionary, at 775. Or it could more generally
mean “from” another country, which would sweep in private
adjudicative bodies too. See, e.g., Random House Diction-
ary of the English Language 555 (1966) (“derived from an-
other country or nation; not native”). The first meaning is
the better fit.
   The word “foreign” takes on its more governmental mean-
ing when modifying a word with potential governmental or
sovereign connotations. That is why “foreign” suggests
something different in the phrase “foreign leader” than it
does in “foreign films.” Brief for Petitioners in No. 21–401,
pp. 20–21; Brief for Respondent in No. 21–401, pp. 7–8. The
phrase “foreign leader” brings to mind “an official of a for-
eign state, not a team captain of a European football club.”
Brief for United States as Amicus Curiae 17. So too with
“foreign tribunal.” “Tribunal” is a word with potential gov-
ernmental or sovereign connotations, so “foreign tribunal”
more naturally refers to a tribunal belonging to a foreign
nation than to a tribunal that is simply located in a foreign
nation. And for a tribunal to belong to a foreign nation, the
tribunal must possess sovereign authority conferred by that
——————
   2 The parties do not dispute that the bodies at issue are sufficiently

adjudicatory, so we need not precisely define the outer bounds of §1782
“tribunals.” The issue here is only whether the statute requires “tribu-
nals” to be governmental or intergovernmental bodies.
8         ZF AUTOMOTIVE US, INC. v. LUXSHARE, LTD.

                         Opinion of the Court

nation. See id., at 14–15 (a governmental adjudicator is
“one whose role in deciding the dispute rests on” a “nation’s
sovereign authority”).
   This reading of “foreign tribunal” is reinforced by the
statutory defaults for discovery procedure. In addition to
authorizing district courts to order testimony or the produc-
tion of evidence, §1782 permits them to “prescribe the prac-
tice and procedure, which may be in whole or part the prac-
tice and procedure of the foreign country or the international
tribunal, for taking the testimony or statement or produc-
ing the document or other thing.” §1782(a) (emphasis
added). The reference to the procedure of “the foreign coun-
try or the international tribunal” parallels the authoriza-
tion for district courts to grant discovery for use in a “for-
eign or international tribunal” mentioned just before in
§1782. The statute thus presumes that a “foreign tribunal”
follows “the practice and procedure of the foreign country.”
It is unremarkable for the statute to presume that a foreign
court, quasi-judicial body, or any other governmental adju-
dicatory body follows the practice and procedures pre-
scribed by the government that conferred authority on it.3
But that would be an odd assumption to make about a pri-
vate adjudicatory body, which is typically the creature of an
agreement between private parties who prescribe their own
rules. See Stolt-Nielsen S. A. v. AnimalFeeds Int’l Corp.,
559 U. S. 662, 683 (2010). That the default discovery pro-
cedures for a “foreign tribunal” are governmental suggests
that the body is governmental too.
   Now for “international tribunal.” “International” can
mean either (1) involving or of two or more “nations,” or (2)
involving or of two or more “nationalities.” American Her-
itage Dictionary, at 685 (“[o]f, relating to, or involving two

——————
   3 The provision makes the similarly unremarkable assumption that an

“international tribunal” defaults to the rules on which the relevant na-
tions agreed.
                  Cite as: 596 U. S. ____ (2022)             9

                      Opinion of the Court

or more nations or nationalities”); see also Random House
Dictionary, at 743 (“between or among nations; involving
two or more nations”; “of or pertaining to two or more na-
tions or their citizens”). The latter definition is unlikely in
this context because an adjudicative body would be “inter-
national” if it had adjudicators of different nationalities—
and it would be strange for the availability of discovery to
turn on the national origin of the adjudicators. So no party
argues that “international” carries that meaning here. A
tribunal is “international” when it involves or is of two or
more nations, meaning that those nations have imbued the
tribunal with official power to adjudicate disputes. See Tr.
of Oral Arg. 77 (the United States arguing that “the touch-
stone” is whether the body is “exercising official power on
behalf of the two governments”).
   So understood, “foreign tribunal” and “international tri-
bunal” complement one another; the former is a tribunal
imbued with governmental authority by one nation, and the
latter is a tribunal imbued with governmental authority by
multiple nations.
                              B
   Section 1782’s focus on governmental and intergovern-
mental tribunals is confirmed by both the statute’s history
and a comparison to the Federal Arbitration Act (FAA), 9
U. S. C. §1 et seq.
   From the start, the statute has been about respecting for-
eign nations and the governmental and intergovernmental
bodies they create. From 1855 until 1964, §1782 and its
antecedents covered assistance only to foreign “courts.” See
Act of Mar. 2, 1855, ch. 140, §2, 10 Stat. 630; Act of Mar. 3,
1863, ch. 95, §1, 12 Stat. 769; Act of Feb. 27, 1877, ch. 69,
§875, 19 Stat. 241; Act of June 25, 1948, ch. 646, §1782, 62
Stat. 949; 28 U. S. C. §1782 (1958 ed.). And before 1964, a
separate strand of law covered assistance to “ ‘any interna-
tional tribunal or commission . . . in which the United
10       ZF AUTOMOTIVE US, INC. v. LUXSHARE, LTD.

                      Opinion of the Court

States participate[d] as a party.’ ” Act of June 7, 1933, ch.
50, 48 Stat. 117. The process of combining these two statu-
tory lines began when Congress established the Commis-
sion on International Rules of Judicial Procedure. See Act
of Sept. 2, 1958, Pub. L. 85–906, §§1–2, 72 Stat. 1743. It
charged the Commission with improving the process of ju-
dicial assistance, specifying that the “assistance and coop-
eration” was “between the United States and foreign coun-
tries” and that “the rendering of assistance to foreign courts
and quasi-judicial agencies” should be improved. Ibid. (em-
phasis added). In 1964, Congress adopted the Commis-
sion’s proposed legislation, which became the modern ver-
sion of §1782.
   Interpreting §1782 to reach only bodies exercising gov-
ernmental authority is consistent with Congress’ charge to
the Commission. Seen in light of the statutory history, the
amendment did not signal an expansion from public to pri-
vate bodies, but rather an expansion of the types of public
bodies covered. By broadening the range of governmental
and intergovernmental bodies included in §1782, Congress
increased the “assistance and cooperation” rendered by the
United States to those nations.
   After all, the animating purpose of §1782 is comity: Per-
mitting federal courts to assist foreign and international
governmental bodies promotes respect for foreign govern-
ments and encourages reciprocal assistance. It is difficult
to see how enlisting district courts to help private bodies
would serve that end. Such a broad reading of §1782 would
open district court doors to any interested person seeking
assistance for proceedings before any private adjudicative
body—a category broad enough to include everything from
a commercial arbitration panel to a university’s student dis-
ciplinary tribunal. See Brief for Petitioners in No. 21–401,
at 19. Why would Congress lend the resources of district
courts to aid purely private bodies adjudicating purely pri-
vate disputes abroad?
                 Cite as: 596 U. S. ____ (2022)           11

                     Opinion of the Court

   Extending §1782 to include private bodies would also be
in significant tension with the FAA, which governs domes-
tic arbitration, because §1782 permits much broader discov-
ery than the FAA allows. Among other differences, the FAA
permits only the arbitration panel to request discovery, see
9 U. S. C. §7, while district courts can entertain §1782 re-
quests from foreign or international tribunals or any “inter-
ested person,” 28 U. S. C. §1782(a). In addition, prearbitra-
tion discovery is off the table under the FAA but broadly
available under §1782. See Intel, 542 U. S., at 259 (holding
that discovery is available for use in proceedings “within
reasonable contemplation”). Interpreting §1782 to reach
private arbitration would therefore create a notable mis-
match between foreign and domestic arbitration. And as
the Seventh Circuit observed, “[i]t’s hard to conjure a ra-
tionale for giving parties to private foreign arbitrations
such broad access to federal-court discovery assistance in
the United States while precluding such discovery assis-
tance for litigants in domestic arbitrations.” Rolls-Royce,
975 F. 3d, at 695.
                         *    *     *
  In sum, we hold that §1782 requires a “foreign or inter-
national tribunal” to be governmental or intergovernmen-
tal. Thus, a “foreign tribunal” is one that exercises govern-
mental authority conferred by a single nation, and an
“international tribunal” is one that exercises governmental
authority conferred by two or more nations. Private adju-
dicatory bodies do not fall within §1782.
                              III
  That leaves the question whether the adjudicative bodies
in the cases before us are governmental or intergovernmen-
tal. They are not.
                           A
  Analyzing the status of the arbitral panel involved in
12       ZF AUTOMOTIVE US, INC. v. LUXSHARE, LTD.

                      Opinion of the Court

Luxshare’s dispute with ZF is straightforward. Private par-
ties agreed in a private contract that DIS, a private dispute-
resolution organization, would arbitrate any disputes be-
tween them. See Stolt-Nielsen, 559 U. S., at 682 (“[A]n ar-
bitrator derives his or her powers from the parties’ agree-
ment to forgo the legal process and submit their disputes to
private dispute resolution”). By default, DIS panels operate
under DIS rules, just like panels of any other private arbi-
tration organization operate under private arbitral rules.
The panels are formed by the parties—with each party se-
lecting one arbitrator and those two arbitrators choosing a
third. No government is involved in creating the DIS panel
or prescribing its procedures. This adjudicative body there-
fore does not qualify as a governmental body.
   Luxshare weakly suggests that a commercial arbitral
panel like the DIS panel qualifies as governmental so long
as the law of the country in which it would sit (here, Ger-
many) governs some aspects of arbitration and courts play
a role in enforcing arbitration agreements. See Brief for
Respondent in No. 21–401, at 26–27; Boeing, 954 F. 3d, at
213–214. But private entities do not become governmental
because laws govern them and courts enforce their con-
tracts—that would erase any distinction between private
and governmental adjudicative bodies. Luxshare’s implau-
sibly broad definition of a governmental adjudicative body
is nothing but an attempted end run around §1782’s limit.
                               B
   The ad hoc arbitration panel at issue in the Fund’s dis-
pute with Lithuania presents a harder question. A sover-
eign is on one side of the dispute, and the option to arbitrate
is contained in an international treaty rather than a private
contract. These factors, which the Fund emphasizes, offer
some support for the argument that the ad hoc panel is in-
tergovernmental. Yet neither Lithuania’s presence nor the
                  Cite as: 596 U. S. ____ (2022)           13

                      Opinion of the Court

treaty’s existence is dispositive, because Russia and Lithu-
ania are free to structure investor-state dispute resolution
as they see fit. What matters is the substance of their
agreement: Did these two nations intend to confer govern-
mental authority on an ad hoc panel formed pursuant to the
treaty? See BG Group plc v. Republic of Argentina, 572
U. S. 25, 37 (2014) (“As a general matter, a treaty is a con-
tract, though between nations,” and “[i]ts interpretation
normally is, like a contract’s interpretation, a matter of de-
termining the parties’ intent”).
   The provision regarding ad hoc arbitration appears in Ar-
ticle 10, which permits an investor to choose one of four fo-
rums to resolve disputes:
    “a) [a] competent court or court of arbitration of the
    Contracting Party in which territory the investments
    are made;
    “b) the Arbitration Institute of the Stockholm Chamber
    of Commerce;
    “c) the Court of Arbitration of the International Cham-
    ber of Commerce;
    “d) an ad hoc arbitration in accordance with Arbitra-
    tion Rules of the United Nations Commission on Inter-
    national Trade Law (UNCITRAL).” App. to Pet. for
    Cert. in No. 21–518, at 64a–65a.
The options on this menu vary in form. For example, a
“competent court or court of arbitration of the Contracting
Party” (i.e., the state in which an investor does business) is
clearly governmental; a court “of ” a sovereign belongs to
that sovereign. The inclusion of courts on the list reflects
Russia and Lithuania’s intent to give investors the choice
of bringing their disputes before a pre-existing governmen-
tal body.
   An ad hoc arbitration panel, by contrast, is not a pre-ex-
isting body, but one formed for the purpose of adjudicating
investor-state disputes. And nothing in the treaty reflects
14        ZF AUTOMOTIVE US, INC. v. LUXSHARE, LTD.

                          Opinion of the Court

Russia and Lithuania’s intent that an ad hoc panel exercise
governmental authority. For instance, the treaty does not
itself create the panel; instead, it simply references the set
of rules that govern the panel’s formation and procedure if
an investor chooses that forum. In addition, the ad hoc
panel “functions independently” of and is not affiliated with
either Lithuania or Russia. 5 F. 4th, at 226. It consists of
individuals chosen by the parties and lacking any “official
affiliation with Lithuania, Russia, or any other governmen-
tal or intergovernmental entity.” Ibid. And it lacks other
possible indicia of a governmental nature. See ibid. (“[T]he
panel receives zero government funding,” “the proceedings
. . . maintain confidentiality,” and the “ ‘award may be made
public only with the consent of both parties’ ”).4
    Indeed, the ad hoc panel at issue in the Fund’s dispute
with Lithuania is “materially indistinguishable in form and
function” from the DIS panel resolving the dispute between
ZF and Luxshare. Brief for George A. Bermann et al. as
Amici Curiae 19. In a private arbitration, the panel derives
its authority from the parties’ consent to arbitrate. The
ad hoc panel in this case derives its authority in essentially
the same way. Russia and Lithuania each agreed in the
treaty to submit to ad hoc arbitration if an investor chose
it. The Fund took Lithuania up on that offer by initiating
such an arbitration, thereby triggering the formation of an
——————
  4 Comparing Article 10 of the treaty (governing investor-state disputes)

with Article 11 (governing state-to-state disputes) further suggests that
the ad hoc panel under Article 10 is of a nongovernmental nature. Arti-
cle 11 provides that an unsettled dispute between the countries “shall,
upon the request of either Contracting Party, be submitted to an Arbitral
Tribunal.” App. to Pet. for Cert. in No. 21–518, p. 65a. Each country is
involved in forming that arbitral body and funds its operations. See id.,
at 66a–67a. Article 11 also provides, under some circumstances, for the
countries to invite officials of the International Court of Justice to ap-
point the body’s members. Id., at 66a. This reflects a higher level of
government involvement and highlights the absence of such details in
Article 10’s ad hoc arbitration option.
                  Cite as: 596 U. S. ____ (2022)            15

                      Opinion of the Court

ad hoc panel with the authority to resolve the parties’ dis-
pute. That authority exists because Lithuania and the
Fund consented to the arbitration, not because Russia and
Lithuania clothed the panel with governmental authority.
Cf. Granite Rock Co. v. Teamsters, 561 U. S. 287, 299 (2010)
(“[T]he first principle that underscores all of our arbitration
decisions” is that “[a]rbitration is strictly ‘a matter of con-
sent’ ”); AT&T Technologies, Inc. v. Communications Work-
ers, 475 U. S. 643, 648–649 (1986) (“[A]rbitrators derive
their authority to resolve disputes only because the parties
have agreed in advance to submit such grievances to arbi-
tration”). So inclusion in the treaty does not, as the Fund
suggests, automatically render ad hoc arbitration govern-
mental. Instead, it reflects the countries’ choice to offer in-
vestors the potentially appealing option of bringing their
disputes to a private arbitration panel that operates like
commercial arbitration panels do. In a treaty designed to
attract foreign investors by offering “favourable conditions
for investments,” App. to Pet. for Cert. in No. 21–518, at
56a, that choice makes sense.
   None of this forecloses the possibility that sovereigns
might imbue an ad hoc arbitration panel with official au-
thority. Governmental and intergovernmental bodies may
take many forms, and we do not attempt to prescribe how
they should be structured. The point is only that a body
does not possess governmental authority just because na-
tions agree in a treaty to submit to arbitration before it.
The relevant question is whether the nations intended that
the ad hoc panel exercise governmental authority. And
here, all indications are that they did not.
   The Fund tries to bolster its case by analogizing to past
adjudicatory bodies: (1) the body at issue in the dispute over
the sinking of the Canadian ship I’m Alone, which derived
from a treaty between the United States and Great Britain;
and (2) the United States-Germany Mixed Claims Commis-
sion. There appears to be broad consensus that these bodies
16       ZF AUTOMOTIVE US, INC. v. LUXSHARE, LTD.

                      Opinion of the Court

would qualify as intergovernmental. Ergo, the Fund says,
the ad hoc panel must be intergovernmental too.
   This does not follow. It is not dispositive whether an ad-
judicative body shares some features of other bodies that
look governmental. Instead, the inquiry is whether those
features and other evidence establish the intent of the rele-
vant nations to imbue the body in question with govern-
mental authority. And though we need not decide the sta-
tus of the I’m Alone and Mixed Claims commissions, it is
worth noting some differences between the treaties provid-
ing for them and the treaty at issue here. For instance,
those treaties specified that each sovereign would be in-
volved in the formation of the bodies, and, with respect to
the treaty creating the Mixed Claims Commission in par-
ticular, it also specified where the commission would ini-
tially meet, the method of funding, and that the commis-
sioners could appoint other officers to assist in the
proceedings. See Convention Between the United States
and Great Britain for Prevention of Smuggling of Intoxicat-
ing Liquors, Art. IV, Jan. 23, 1924, 43 Stat. 1761–1762,
T. S. No. 685; Agreement Between the United States and
Germany for a Mixed Commission to Determine the
Amount To Be Paid by Germany in Satisfaction of Ger-
many’s Financial Obligations Under the Treaty Concluded
Between the Two Governments on August 25, 1921, Arts.
II, III, IV, V, Aug. 10, 1922, 42 Stat. 2200, T. S. No. 665. So
while there are some similarities between the ad hoc arbi-
tration panel and the I’m Alone and Mixed Claims commis-
sions, there are distinctions too. Thus, even taking the
Fund’s argument on its own terms, its analogies are less
helpful than it hopes.
                        *    *     *
  In sum, only a governmental or intergovernmental adju-
dicative body constitutes a “foreign or international tribu-
                  Cite as: 596 U. S. ____ (2022)                 17

                      Opinion of the Court

nal” under §1782. Such bodies are those that exercise gov-
ernmental authority conferred by one nation or multiple na-
tions. Neither the private commercial arbitral panel in the
first case nor the ad hoc arbitration panel in the second case
qualifies. We reverse the order of the District Court in No.
21–401 denying the motion to quash, and we reverse the
judgment of the Court of Appeals in No. 21–518.

                                                   It is so ordered.